Order, Supreme Court, Bronx County (Harold Silverman, J.) entered March 3, 1992, which, after an evidentiary hearing, denied petitioner’s petition for a writ of habeas corpus in an extradition proceeding, and ordered Ms return to the Commonwealth of Virginia pursuant to an extradition warrant, unanimously affirmed, without costs.
The extradition papers and their supporting papers and affidavits sufficiently established, prima facie, that petitioner was the individual sought and was in the Commonwealth of Virginia at the time the alleged crime was committed (see, People ex rel. Drake v Oslwyn, 51 AD2d 240). Petitioner failed to rebut this prima facie case by clear and convincing evidence (supra). While petitioner challenges certain elements of the charged crimes, said challenges are for the demanding State to resolve (see, People ex rel. Shurburt v Noble, 4 AD2d 649). Concur — Rosenberger, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.